1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   SAM VAGLE,                                     )   Case No.: 1:18-cv-01321 LJO JLT
                                                    )
12                 Plaintiff,                       )   ORDER CLOSING THE CASE AS TO
                                                    )   UNIVERSAL HEALTH SERVICES, INC. DBA
13          v.                                      )   DESERT SPRINGS HOSPITAL MEDICAL
                                                    )   CENTER ONLY
14   TRANSWORLD SYSTEMS INC.,                       )   (Doc. 6)
                                                    )
15                 Defendants.                      )
                                                    )
16                                                  )

17          The plaintiff filed a voluntary dismissal as to Universal Health Services, Inc, dba Desert Springs

18   Hospital Medical Center. (Doc. 6) Therefore, the Clerk of the Court is DIRECTED to close this action

19   as to Universal Health Services, Inc, dba Desert Springs Hospital Medical Center only.

20
21   IT IS SO ORDERED.

22      Dated:    October 30, 2018                            /s/ Jennifer L. Thurston
23                                                      UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
